DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
In Claim 5, “the curler is configured to face both  an entire circumference of the palmer side of the wrist and an entire circumference of the dorsal side of the wrist and at least at least an entire circumference of one side of the wrist” should read “the curler is configured to face both  an entire circumference of the palmer side of the wrist and an entire circumference of the dorsal side of the wrist and at least .  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 5, filed 07/28/2022, with respect to the rejection Claims 1-5 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The objection of Claims 1-5 under 35 U.S.C. § 101 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 07/28/2022, with respect to the rejection of Claims 1-5 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of Claims 1-5 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Inoue, Itonaga, and Takahashi.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (JP 3952957 B2, hereinafter Inoue) in view of Itonaga et al (US 6,336,901 Bl, cited in applicant 06/26/2020 IDS, hereinafter Itonaga), and Takahashi et al (US 8,206,310 B2, hereinafter Takahashi).
Regarding Claim 1, Inoue discloses a blood pressure measuring device comprising: 
a device main body (Element 11, Fig. 1); 
a sensing cuff (Element 41, Figs. 3A-3C) configured to be arranged in a region of a wrist of a living body with arteries (Element 41 is near arteries 62 and 64, Figs. 3A-3C);
a curler (Element 32, Figs. 3A-3C, [0019]) configured to bend along a circumferential direction of the wrist (See Figs. 3A-3C), the curler including a first end and a second end separated from each other (The ends of Element 32 in Figs. 3A-3C are not touching), the curler being configured to be fixed to the device main body (See Fig. 1), and the curler is configured to come into contact with a lateral side of the wrist (See Figs. 3A-3C; element 32 clearly touches a lateral side of the wrist); 
a strap (Element 31, Figs. 3A-3C) attached to the device main body (See Figs. 3A-3C), the strap being configured to cover an outer surface of the curler and to be wrapped around the wrist via the curler (See Figs. 3A-3C);
the inner surface of the curler between the dorsal side and the palmar side of the wrist is configured to move toward one side of the wrist when the cuff is inflated (“..a force for tightening the curler 32 is applied by the band 31 due to the fluid bag 41 inflating…”, [0029]; the wrist is tubular, so as long as the Inoue curler moves in any manner by cuff inflation, it moves towards "a" side of the wrist under broadest reasonable interpretation), and -2-Application No. 16/912,738
the curler is configured to face at least one of an entire circumference of the palmer side of the wrist or an entire circumference of the dorsal side of the wrist (See Figs. 3A-3C), and at least an entire circumference of one side of the wrist (See Figs. 3A-3C).
Inoue discloses the claimed invention except for expressly disclosing:
a pressing cuff configured to be arranged on a palmar side of the wrist, the pressing cuff being configured to press the sensing cuff toward the wrist, the sensing cuff being configured to be arranged on a side of the pressing cuff nearer to the living body; 
a dorsal cuff configured to be arranged on a dorsal side of the wrist; 
the dorsal cuff is provided on an inner surface of the curler and configured to be on the dorsal side of the wrist, and
the pressing cuff and the sensing cuff are provided on the inner surface of the curler and configured to be on the palmar side of the wrist.
However, Itonaga teaches: 
a sensing cuff (Element 11, Fig. 3) configured to be arranged in a region of a wrist of a 5living body with arteries (See Fig. 1); and
a pressing cuff (Element 12, Fig. 3) configured to be arranged on a palmar side of the wrist (See Fig. 3), the pressing cuff being configured to press the sensing cuff toward the wrist (See Fig. 3; “an air bag for press (press fluid bag) 12 serving as a pressing section to cause pressurization air bag 11 to press wrist portion 1”, Col. 6, lines 6-8), the sensing cuff being configured to be arranged on a side of the pressing cuff nearer to the living body (See Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pressing cuff configured to press the sensing cuff towards the wrist, and configure the sensing cuff to be arranged on a side of the pressing cuff nearer to the living body, and configure the pressing cuff and the sensing cuff to be provided on the inner surface of the curler and on the palmar side of the wrist, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. 
Takahasi teaches a dorsal cuff configured to be arranged on a dorsal side of the wrist (Element 8, Fig. 3; one of these elements 8 which go all the way around the wrist, would be on the dorsal side of the wrist). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an extra cuff to the device of Inoue (i.e. specifically the dorsal side element 8 of Takahashi to the dorsal side of the device of Inoue), and provide the dorsal cuff on an inner surface of the curler of Inoue, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. The cuff on the dorsal side could function as an extra compressing or fixing cuff, as taught by Takahashi (Col. 5, line 59).
Regarding Claim 2, modified Inoue discloses the blood pressure measuring device according to 25claim 1. Modified Inoue discloses the claimed invention except for expressly disclosing a back plate configured to extend in the circumferential direction of the wrist, wherein: 
the pressing cuff is configured to be on a side of the curler facing the living body; 
the back plate is configured to be on a side of the pressing cuff facing the living body; and 
the sensing cuff is configured to be on a side of the back plate facing the living body.  
However, Itonaga teaches a back plate (Element 14, Fig. 3) configured to extend in a circumferential direction of the wrist, wherein: 
the pressing cuff is configured to be on a side of the curler nearer to the living body (see the modification of claim 1); 
the back plate is configured to be on a side of the pressing 30cuff nearer to the living body (See Fig. 3; the back plate is below the pressing cuff); and 
the sensing cuff is configured to be on a side of the back plate nearer to the living body (See Fig. 3; the sensing cuff is below the back plate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a back plate to the device of Inoue, wherein the pressing cuff is configured to be on a side of the curler nearer to the living body, the back plate is configured to be on a side of the pressing 30cuff nearer to the living body, and wherein the sensing cuff is configured to be on a side of the back plate nearer to the living body, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Itonaga and Takahashi, and further in view of Basu et al (US 2018/0199830 Al, hereinafter Basu).
Regarding Claim 3, modified Inoue discloses the blood pressure measuring device according to claim 2. Modified Inoue discloses the claimed invention except for expressly disclosing a flat plate provided between the curler and the pressing cuff, the flat plate being configured to be arranged in a region of the wrist where a tendon exists. However, Basu teaches a flat plate (Element 1026, Fig. 10), the flat plate being configured to be arranged in a region of the wrist where a tendon exists (See Fig. 10; element 1026 is near the region of the wrist where element 1012 is; Element 1012 is a flexor carpi radius tendon, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flat plate to the device of Inoue, because this allows the sensing device (in this case, the sensing cuff) to remain in place relative to the skin of the user while the tendon of the user moves, as taught by Basu ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flat plate between the curler and the pressing cuff because there are a limited number of arrangements for multiple cuffs, a flat plate, a back plate, and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.
Regarding Claim 54, modified Inoue discloses the blood pressure measuring device according to claim 3. Modified Inoue does not expressly disclose a thickness of the dorsal cuff in a direction of inflating from the curler toward the wrist is larger than a thickness of the pressing cuff and the sensing cuff. However, Takahashi teaches wherein a thickness of the dorsal cuff is larger than a thickness of the pressing cuff and the sensing cuff (See Fig. 3 of Takahasi; the air bladder used from Takahashi is designed to be larger and thicker than the cuffs of Inoue or Itonaga). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a thicker extra cuff to the device of Inoue, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. Due to the limited number of possible arrangements, it also would have been obvious to make the cuff thicker in a direction of inflating from the curler toward the wrist.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Itonaga and Takahashi, and further in view of Mori et al (US 2002/0019592 A1, hereinafter Mori).
Regarding Claim 5, Inoue discloses blood pressure measuring device comprising: 
a device main body (Element 11, Fig. 1); 
a sensing cuff (Element 41, Figs. 3A-3C) configured to be arranged in a region of a wrist of a living body with arteries (Element 41 is near arteries 62 and 64, Figs. 3A-3C);
a curler (Element 32, Figs. 3A-3C, [0019]) configured to bend along a circumferential direction of the wrist (See Figs. 3A-3C), the curler including a first end and a second end separated from each other (The ends of Element 32 in Figs. 3A-3C are not touching), the curler being configured to be fixed to the device main body (See Fig. 1), and the curler is configured to come into contact with a lateral side of the wrist (See Figs. 3A-3C; element 32 clearly touches a lateral side of the wrist); and 
a strap (Element 31, Figs. 3A-3C) attached to the device main body (See Figs. 3A-3C), the strap being configured to cover an outer surface of the curler and to be wrapped around the wrist via the curler (See Figs. 3A-3C); 
the inner surface of the curler between the dorsal side and the palmar side of the wrist is configured to move toward one side of the wrist when the cuff is inflated (“..a force for tightening the curler 32 is applied by the band 31 due to the fluid bag 41 inflating…”, [0029]; the wrist is tubular, so as long as the Inoue curler moves in any manner by cuff inflation, it moves towards "a" side of the wrist under broadest reasonable interpretation), and 
the curler is configured to face at least one of an entire circumference of the palmer side of the wrist or an entire circumference of the dorsal side of the wrist (See Figs. 3A-3C), and at least an entire circumference of one side of the wrist (See Figs. 3A-3C).
Inoue discloses the claimed invention except for expressly disclosing a pressing cuff configured to be arranged on a palmar side of the wrist, the pressing cuff being configured to press the sensing cuff toward the wrist, the sensing cuff being configured to be arranged on a side of the pressing cuff nearer to the living body; -3-Application No. 16/912,738 
a dorsal cuff configured to be arranged on a dorsal side of the wrist; 
the dorsal cuff is provided on an inner surface of the curler and configured to be on the dorsal side of the wrist, 
the pressing cuff and the sensing cuff are provided on the inner surface of the curler and configured to be on the palmar side of the wrist, and
the curler is configured to face both an entire circumference of the palmer side of the wrist and an entire circumference of the dorsal side of the wrist and at least at least an entire circumference of one side of the wrist.
However, Itonaga teaches: 
a sensing cuff (Element 11, Fig. 3) configured to be arranged in a region of a wrist of a 5living body with arteries (See Fig. 1); and
a pressing cuff (Element 12, Fig. 3) configured to be arranged on a palmar side of the wrist (See Fig. 3), the pressing cuff being configured to press the sensing cuff toward the wrist (See Fig. 3; “an air bag for press (press fluid bag) 12 serving as a pressing section to cause pressurization air bag 11 to press wrist portion 1”, Col. 6, lines 6-8), the sensing cuff being configured to be arranged on a side of the pressing cuff nearer to the living body (See Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pressing cuff configured to press the sensing cuff towards the wrist, and configure the sensing cuff to be arranged on a side of the pressing cuff nearer to the living body, and configure the pressing cuff and the sensing cuff to be provided on the inner surface of the curler and on the palmar side of the wrist, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. 
Takahasi teaches a dorsal cuff configured to be arranged on a dorsal side of the wrist (Element 8, Fig. 3; one of these elements 8 which go all the way around the wrist, would be on the dorsal side of the wrist). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an extra cuff to the device of Inoue (i.e. specifically the dorsal side element 8 of Takahashi to the dorsal side of the device of Inoue), and provide the dorsal cuff on an inner surface of the curler of Inoue, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. The cuff on the dorsal side could function as an extra compressing or fixing cuff, as taught by Takahashi (Col. 5, line 59).
Mori teaches wherein a curler (“the curler which is included within cuff 55…”, [0061]; see Fig. 6) is configured to face both an entire circumference of the palmer side of the wrist and an entire circumference of the dorsal side of the wrist and at least at least an entire circumference of one side of the wrist (See Fig. 6; a curler configured to be within the cuff 55, which is configured to face both an entire circumference of the palmer side of the wrist and an entire circumference of the dorsal side of the wrist and at least at least an entire circumference of one side of the wrist, would also be configured to face both an entire circumference of the palmer side of the wrist and an entire circumference of the dorsal side of the wrist and at least at least an entire circumference of one side of the wrist). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Inoue, by shifting the curler such that it is configured to face both an entire circumference of the palmer side of the wrist and an entire circumference of the dorsal side of the wrist and at least at least an entire circumference of one side of the wrist, because there are a limited number of ways to orient a curler around the wrist, and one of ordinary skill in the art could have pursued the known potential orientations with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Inoue et al (US 20040193059 A1), which also discloses the subject matter of the Inoue reference used in this rejection.
See Nishikawa (US 20190269340 A1), which discloses a blood pressure measuring device, comprising a main body and a curler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791